b, ILbrtn Cerina fr 0!f
IT '‘'ting a’lnWd bv the Cour.fel 'or the .. tl h teats lb1! the P'aiitt.if, that L.e is Ae Doughttr cf 3 certain jumter I cc, a ^ A pro chv. c. he-etc’ci e hviongi.ig to h.r.td Lee cf the Tour tfcv antes in the Cekiy of F Icuvdru ttts ?».\. net. Con mors, eJth tf MaffaJui-’’m- a-o DY'vcic.mc Yi’A „ nee-born iwhe Inbau Y. over ; fist ir her Inhov y e v ¡vv . fprenive to jm v= Power c- th..t Plv e, vito whom, or his Ali.gns u e _ n cdj-vr h cr1”-, arfi then h,l cured xbr her L:seh-hceb ‘c AT rer r T>rcc a- c Aer ¡r»c Pevcnw Atu lly do : t a. . "íterv, ;.rd- ibe v eo Lv lone Means (ol«i m a hh-.ve, .: I b\ fwAv Transfers mm SAe- came ; t An.gtp i'Vo' :rc iAAYAv of the Defetic. ,.t L a ¡Lo. Leadtil
*13The Court having heard the Teftimony, with iundry Affidavits offered and read, to prote the Truth of the foregoing Allegations, and hating alio heard the Arguments of Counfel on both Hides, and maturely conil-dered thereof, are. unanimoifly rfr pirion, 'i hat the faid Mercy Hill-is entitled to her 1 reedom, and ought not to be held in Slavery ; and do accordingly adjudge and order that the faid Mercy Hill be difeharged and let at Liberty from the laid William Leddell, on Morion of Mr. Morris in behalf of Mercy Hill.